Quest Capital Corp. Restated Consolidated Financial Statements December 31, 2006 and 2005 (expressed in thousands of Canadian dollars) Management’s Responsibility for Financial Reporting The accompanying restated consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles and reconciled to United States generally accepted accounting principles. These restated consolidated financial statements contain estimates based on management’s judgement. Management maintains an appropriate system of internal controls to provide reasonable assurance that transactions are authorized, assets safeguarded, and proper records maintained. The Audit Committee of the Board of Directors, which is composed of a majority of independent directors, reviews the results of the annual audit and the restated consolidated financial statements prior to submitting the restated consolidated financial statements to the Board for approval. The Company’s auditors, PricewaterhouseCoopers LLP, are appointed by the shareholders to conduct an audit and their report follows. “Brian E. Bayley” “Narinder Nagra” Brian E. Bayley Narinder Nagra President and CEO Chief Financial Officer Vancouver, B.C., Canada March 15, 2007, except as to note 18 which is at August 2, 2007. Quest Capital Corp. Restated Consolidated Balance Sheets As at December 31, 2006 and 2005 (expressed in thousands of Canadian dollars) Restated (note 18) Restated (note 18) 2006 2005 Assets Cash and cash equivalents $ 9,506 $ 33,739 Marketable securities (note 5) 1,865 945 Loans (notes 5 and 6) 269,522 124,551 Investments (note 5) 9,980 17,117 Future tax asset (note 12) 14,500 6,488 Restricted cash (note 7) 2,568 2,265 Prepaid and other receivable 686 739 Resource and fixed assets 477 700 Other assets (note 5) 1,253 2,008 Assets held for disposition (note 4) - 1,051 $ 310,357 $ 189,603 Liabilities Accounts payable and accrued liabilities $ 4,290 $ 3,734 Income taxes payable 2,981 2,431 Dividend payable - 3,518 Deferred interest and loan fees 4,620 1,685 Future income taxes (note 12) 1,326 1,327 Asset retirement obligation (note 9) 1,011 1,884 Debt payable (note 5 and 8) 22,000 - Liabilities and provision for loss on assets held for disposition (note 4) - 730 36,228 15,309 Shareholders’ Equity Share capital (note 10) 202,513 138,891 Contributed capital (note 10) 6,479 6,772 Retained earnings 62,999 26,507 Currency translation adjustment (note 11) 2,138 2,124 274,129 174,294 $ 310,357 $ 189,603 Contingencies and commitments (note 14) Approved by the Board of Directors “Bob Buchan”Director “Brian E. Bayley”Director The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Retained Earnings For the years ended December 31, 2006, 2005 and 2004 (expressed in thousands of Canadian dollars) Restated (note 18) Restated (note 18) Restated (note 18) 2006 2005 2004 Retained earnings (deficit) - Beginning of year – as originally reported $ 30,739 $ 10,706 $ (2,041 ) Adjustment for future income taxes accounting error (note 18) (4,232 ) (4,232 ) (4,232 ) Retained earnings (deficit) - Beginning of year, as restated $ 26,507 $ 6,474 $ (6,273 ) Net earnings for the year 43,701 23,551 12,747 Dividends (7,209 ) (3,518 ) - Retained earnings – End of year $ 62,999 $ 26,507 $ 6,474 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Earnings For the years ended December 31, 2006, 2005 and 2004 (expressed in thousands of Canadian dollars, except per share amounts) 2006 2005 2004 Interest and related fees $ 32,591 $ 17,410 $ 10,948 Non-interest income Management and finder’s fees 3,993 4,204 2,200 Marketable securities and other assets trading gains (losses) 5,616 743 (1,020 ) Realized gains and writedowns of investments 8,876 4,171 2,090 Other income and gold sales 14 372 3,505 18,499 9,490 6,775 Total interest and non-interest income 51,090 26,900 17,723 Interest on debt (1,380 ) (63 ) - Provision for losses (238 ) - (275 ) 49,472 26,837 17,448 Expenses and other Salaries and benefits 2,889 2,108 1,650 Bonuses 5,525 2,000 1,500 Stock-based compensation 521 2,142 1,769 Office and other 970 935 771 Legal and professional services 1,908 820 1,412 Regulatory and shareholder relations 478 522 285 Directors’ fees 280 218 151 Foreign exchange loss (gain) 59 96 (275 ) Gain on dilution net of provision for loss on disposition - 91 - Other expenses relating to resource properties 111 155 467 Gains on disposition, adjustment to reclamation provision and settlement of Australian operations (253 ) 582 (3,349 ) 12,488 9,669 4,381 Earnings before income taxes 36,984 17,168 13,067 (Recovery of) provision for income taxes (note 12) (6,717 ) (6,315 ) 320 Non-controlling interest in a subsidiary (note 4) - (68 ) - Net earnings for the year $ 43,701 $ 23,551 $ 12,747 Earnings per share Basic 0.32 0.23 0.14 Fully diluted 0.31 0.23 0.14 Weighted average number of shares outstanding Basic 137,713,931 100,923,801 87,997,155 Fully diluted 140,826,503 103,563,223 89,205,829 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Restated Consolidated Statements of Cash Flows For the years ended December 31, 2006, 2005 and 2004 (expressed in thousands of Canadian dollars) 2006 2005 2004 Cash flows from operating activities Net earnings for the year $ 43,701 $ 23,551 $ 12,747 Adjustments to determine net cash flows relating to operating items Future tax asset (8,012 ) (6,488 ) - Stock-based compensation 521 2,142 1,769 Non-controlling interest in subsidiary - (68 ) - Provision for losses 386 - 275 Amortization of deferred interest and loan fees (5,539 ) (4,568 ) (4,693 ) Marketable securities and otherassets trading (gains) losses (5,616 ) (743 ) 1,020 Realized gains and writedowns of investments (8,876 ) (4,171 ) (2,090 ) Gain on dilution and provision for loss on disposition of subsidiary and other assets - 156 - Depreciation 162 128 110 Other expenses relating to resource properties 75 155 431 Gains on disposition of resource assets and adjustments to retirement obligations (253 ) 582 (644 ) Other assets and investments received asfinder’s fees (862 ) (1,245 ) (566 ) Deferred interest and loans fees received 6,428 3,083 2,117 Activity in marketable securities held for trading Purchases (4,356 ) (215 ) (43 ) Proceeds on sales 12,327 2,259 1,171 Expenditures for reclamation and closure (934 ) (2,498 ) (4,747 ) Changes in prepaid and other receivables 50 34 1,353 Changes in accounts payables and accrued liabilities 555 (1,784 ) 3,864 Changes in income taxes payable 552 - - 30,309 10,310 12,074 Cash flows from financing activities Proceeds from shares issued 62,807 56,025 2,329 Dividend payment (10,727 ) - - Proceeds from debt 99,931 - - Repayment of debt (77,931 ) - - 74,080 56,025 2,329 Cash flows from investing activities Activity in loans Net (increase) decrease in loans (145,357 ) (54,869 ) (43,400 ) Net decrease (increase) in convertible debentures - 2,030 (975 ) Activity in Investments Proceeds on sales 124,909 13,865 13,655 Purchases (107,752 ) (4,794 ) (11,876 ) Net proceeds on dilution of subsidiary - 592 - Change in restricted cash (304 ) 7,655 2,761 Cash transferred to purchaser of resource property - (2,500 ) - Proceeds on sale of resource and fixed assets 356 210 864 Expenditures on resource and fixed assets (77 ) (368 ) (295 ) Net other assets acquired (425 ) (281 ) - Cash of subsidiary being held for sale/disposed - (678 ) - (128,650 ) (39,138 ) (39,266 ) Foreign exchange loss on cash held in a foreign subsidiary 28 (65 ) (327 ) Increase (decrease) in cash and cash equivalents (24,233 ) 27,132 (25,190 ) Cash and cash equivalents - Beginning of year 33,739 6,607 31,797 Cash and cash equivalents - End of year $ 9,506 $ 33,739 $ 6,607 Currency translation adjustment (note11) Supplemental cash flow information (note16) The accompanying notes are an integral part of these consolidated financial statements.Quest Capital Corp. Notes to Restated Consolidated Financial StatementsDecember 31, 2006 and 2005 (expressed in Canadian dollars; tables in thousands, except share capital information) 1 Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) primary focus is providing commercial bridge loans and mortgage financings.The Company also provides a range of services including the raising of capital, consulting, management and administrative services through its wholly owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. Previously, the Company was a natural resource holding company engaged in the acquisition, exploration, financing, and development and operation of minerals properties and the financing of junior exploration companies and merchant banking.The Company owns and has reclaimed its 75% owned Castle Mountain property, other than long-term monitoring and maintenance. 2 Change in accounting policies Effective January 1, 2007, the Company will adopt Canadian Institute of Chartered Accountants(CICA) Section 3855 Financial Instruments – Recognition and Measurement, Section 3865 Hedges and Section 1530 Comprehensive Income (the “Financial Instrument Standards”).As the Company does not anticipate undertaking hedging activities, adoption of Section 3865 will have no impact on the Company.Prior to January1, 2007, the principal accounting policies affecting the Company’s financial instruments that marketable securities were valued at the lower of average cost and market value, investments were valued at cost or at cost less amounts written off to reflect any impairment in value considered to be other than temporary, loans were stated net of an allowance for credit losses on impaired loans and other assets were valued at lower of cost and net realizable value. The adoption of the Financial Instrument Standards will require the presentation of a separate statement of comprehensive income.Investments and marketable securities will be recorded in the consolidated balance sheet at fair value.Changes in fair value of marketable securities will be recorded in income and changes in the fair value of investments will be reported in comprehensive income.The transitional adjustments in respect of these standards will be recorded to the opening marketable securities, investments and loan balances and adjusted through the retained earnings account and accumulated other comprehensive income, at January1,2007. As a consequence of adopting the Financial Instrument Standards at January 1, 2007, retained earning will increase by $1.6 million, currency translation adjustment will decrease by $2.1 million and accumulated other comprehensive income will increase by $4.3 million.This reflects an increase of $0.4 million in marketable securities and a $3.4 million increase in investments.This represents the net gain on measuring the fair value of held for trading and available for sale investments, which has been not recognized on a fair value basis prior to January 1, 2007. Effective January 1, 2005, the Company has adopted the new Accounting Guideline 15 (AcG-15) “Consolidation of Variable Interest Entities”. The new standard establishes when a company should consolidate a variable interest entity in its financial statements. AcG-15 provides the definition of a variable interest entity and requires a variable interest entity to be consolidated if a company is at risk of absorbing the majority of the variable interest entity’s losses, or is entitled to receive a majority of the variable interest entity’s residual returns, or both. The impact of this change did not have a significant effect on the Company’s financial results. 3 Significant accounting policies Generally accepted accounting principles These consolidated financial statements have been prepared using accounting principles generally accepted in Canada. Significant differences between Canadian and U.S. generally accepted accounting principles (GAAP) as they relate to these financial statements are described in note 17. Basis of presentation The consolidated financial statements include the accounts of the Company and its subsidiaries. The Company’s significant subsidiaries include Quest Management Corp., Quest Securities Corporation, Quest Mortgage Corp. (formerly Viceroy Minerals Corporation), and Viceroy Gold Corporation and its 75% proportionate joint-venture interest in the Castle Mountain property.On December 31, 2006, Quest Mortgage Corp. amalgamated with Quest Capital Corp. to form one company called Quest Capital Corp. Gold sales from former resource operations have been recorded as “Other Income” and expenses relating to these operations have been recorded as “Other Expenses Relating To Resource Properties”. Certain comparative figures have been reclassified to conform to the current period’s presentation. Use of estimates The preparation of these consolidated financial statements requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent liabilities at the date of the consolidated financial statements and the reported amount of revenues and expenses during the period. While management believes that these estimates and assumptions are reasonable, actual results may differ. Financial statement items subject to significant management judgement include loan losses, investment carrying values, fair value of non-cash fees and stock-based compensation, asset retirement obligations and future income tax assets. Cash and cash equivalents Cash and cash equivalents include all highly liquid short-term deposits, government guaranteed money market investments and corporate paper with a minimum R-1 mid-grade rating, all of which have a maturity of 90days or less at the time of acquisition. Marketable securities Marketable securities are carried at the lower of average cost and market value. Loans Loans are stated net of an allowance for credit losses on impaired loans. Loans are classified as impaired when the principal is past due, interest is 90 days in arrears, and when there is no longer reasonable assurance of the timely collection of principal and interest. A provision for losses incurred on impaired loans is made to reduce the carrying amount to the estimated realizable amount. Investments Investments are recorded at cost or at cost less amounts written off to reflect any impairment in value that is considered to be other than temporary. Provision for asset retirement obligations The Company recognizes a liability for asset retirement obligations when the liability is incurred. A liability is recognized initially at fair value if a reasonable estimate of the fair value can be made and the resulting amount would be capitalized as part of the asset. The liability is accreted over time through periodic charges to earnings. In subsequent periods, the Company adjusts the carrying amounts of the liability for changes in estimates of the amount or timing of underlying future cash flows. Any adjustments are accounted for in earnings in the period in which the adjustment is made. It is possible that the Company’s estimates of its ultimate reclamation and site restoration liability could change as a result of changes in regulations or cost estimates. Translation of foreign currencies Self-sustaining foreign operations are translated using the current rate method. Under this method, assets and liabilities are translated at the exchange rates prevailing at the balance sheet date and revenues and expenses at the average exchange rate during the period. The net effect of foreign currency translation is deferred and shown as a currency translation adjustment in shareholders’ equity until charged against earnings when the investment in the operation is reduced. Integrated foreign operations are translated using the temporal method. Under this method, monetary items are translated at the exchange rate prevailing at the balance sheet date, non-monetary items are translated at historical exchange rates and revenue and expenses are translated at the average rate during the period. Revenue recognition Interest income is recorded on an accrual basis except on loans classified as impaired. When a loan is classified as impaired, interest income is recognized on a cash basis only, after specific provisions or write-offs have been recovered and provided there is no further doubt about the collectability of remaining principal balances.Loan syndication fees are included in income as earned over the life of the loan. Loan commitment, origination, restructuring and renegotiation fees are recorded as interest over the life of the loan. Interest and fees collected in advance are recorded as deferred revenue and recognized in income as set out above. Finder’s fees received as compensation for corporate finance business activities are recorded when performance is complete and the cash or non-monetary consideration is received or is reasonably assured to be received. Non-monetary consideration includes shares, broker warrants and/or options and has been valued using the trading price of the shares at the time they are received and the Black Scholes option pricing model for warrants. Adjustments are made to the trading price for liquidity relative to size of the position, hold periods and other resale restrictions. Trading revenue and sale of investments are recognized on a settlement basis. Income taxes Income taxes are calculated using the asset and liability method of accounting for income taxes. Accordingly, future tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities. Future tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on future taxes for a change in tax rates will be recognized in income in the period that includes the date of substantive enactment. In addition, future tax assets are recognized to the extent their realization is more likely than not. Stock-based compensation The Company has a stock option plan as described in note 10(e).In 2003, the Company elected to apply the fair value method of accounting for stock options granted to directors, officers and employees on a prospective basis in accordance with the recommendations of the CICA. Accordingly, effective January 1, 2003, the fair value of all stock options granted is recorded as a charge to operations and a credit to fair value of stock options and warrants over the period the stock options are outstanding.Consideration received on exercise of stock options is credited to share capital and at this time the value attributed to the exercised options is transferred to share capital. Earnings per share Basic earnings per share is calculated based on the weighted average number of common shares issued and outstanding during the year. Diluted earnings per share is calculated using the treasury stock method, if dilutive. 4 Assets and liabilities and provision for loss on assets In November2005, Lara Exploration Ltd. (“Lara”), in which the Company previously held a 66% interest, agreed to acquire a private Brazilian company that held the rights to nine prospective gold, nickel, copper and zinc properties in Brazil.In return for the assignment of the shares of the private Brazilian company to Lara, the Company agreed to transfer its 3,000,000 escrow shares of Lara to the shareholders of the private Brazilian company for nominal consideration.In February 2006, the transaction was completed and a concurrent private placement was done by Lara.The Company held less than 10% of the outstanding shares of Lara after the transaction and ceased to exercise control or significant influence of Lara.The Company’s remaining investment has been accounted for using the cost method.The following is a breakdown of the net assets disposed of during the current year: Assets held for disposition Cash $ 678 Resource assets 373 $ 1,051 Liabilities and provision for loss on disposition Accounts payable $ 32 Minority interest 355 Provision for loss on disposition 343 $ 730 5 Financial instruments The carrying values of cash and cash equivalents, restricted cash, other receivables, accounts payableand debt payable approximate their fair values due to the short-term nature of these instruments. The fair value of the Company’s remaining financial assets and liabilities is as follows: 2006 2005 Carrying value Fair value Carrying value Fair value Marketable securities $ 1,865 2,301 $ 945 1,168 Investments 9,980 13,368 17,117 24,430 Loans and convertible debentures 269,522 269,522 124,551 124,551 Other assets 646 646 1,601 1,601 Marketable securities and investments represent shares in publicly traded companies.The fair value represents the quoted trading price of the shares. The fair value of loans and debt are estimated to be approximately the equivalent of carrying value due to the relatively short term of these instruments.The fair value of convertible debentures is generally considered to be the equivalent of carrying value unless the trading price of the underlying security exceeds the conversion price of the debenture, at which point fair value would be considered to be the quoted trading price of the underlying security.Financial instruments included in other assets include securities and investments in capital pool companies, which are restricted from trading and are carried at cost. 6 Loans and convertible debentures a) Loans are repayable over various terms up to 24months from December31, 2006, and bear interest at a fixed rate of between 8% and 18% before commitment and other fees. Marketable securities, real property, real estate, corporate or personal guarantees generally are pledged as security.At December 31, 2006, the loan portfolio was comprised of 87% real estate mortgages, 12% in the resource sectors, and 1% in other sectors.At December 31, 2006, the real estate mortgages were geographically located as follows: 48% in British Columbia, 37% in Alberta, 13% in Ontario and 2% in other; and, 80% were held as first mortgages and 20% held as second mortgages.As at December 31, 2006, the Company’s loan portfolio consisted of 54 loans. As at December 31,2006, 69% of the Company’s loan portfolio is due within a year.The Company had approximately $13.8 million of loans impaired as a result of certain principal and/or interest payments being in arrears as at December31,2006.The Company’s provision for loan losses is $0.6 million.The Company monitors the repayment ability of borrowers and the value of underlying security.In determining the provision for possible loan losses, management considers the length of time the loans or convertible debenture has been in arrears, the overall financial strength of borrowers and the residual value of security pledged.The Company expects to collect the full carrying value of its loan portfolio. Loan and convertible debenture analysis as at December31, 2006 and 2005 is as follows: 2006 Term loans Specific allowance Carrying amount Unimpaired loans $ 256,357 $ - $ 256,357 Impaired loans 13,165 - 13,165 $ 269,522 $ - $ 269,522 Convertible debentures 586 586 - $ 270,108 $ 586 $ 269,522 2005 Term loans Specific allowance Carrying amount Unimpaired loans $ 118,041 $ - $ 118,041 Impaired loans 6,461 337 6,124 $ 124,502 $ 337 $ 124,165 Convertible debentures 586 200 386 $ 125,088 $ 537 $ 124,551 As at December 31, 2006, the Company had 4 impaired loans.Subsequent to year end $1.5 million of impaired loans were repaid. b) The Company has recorded an allowance for losses as follows: 2006 2005 2004 Balance - Beginning of year $ 537 $ 537 $ 1,472 Add: Specific provision for the year 386 - 275 Less: Loan write-offs net of recoveries (337 ) - (1,210 ) Balance - End of year $ 586 $ 537 $ 537 c) At December 31, 2006, the Company has also entered into agreements to advance funds of $2 million.Advances under these agreements are subject to due diligence, no material adverse change in the assets, business or ownership of the borrower and other terms. 7 Restricted cash Pursuant to an agreement amongst the partners of the Castle Mountain property, the Company was required to set aside restricted cash of $2,568,000 (2005 - $2,265,000) as at December 31, 2006 in a fund to fulfill reclamation and closure obligations at the Castle Mountain property. 8 Debt payable In August2006, the Company entered into a short term unsecured debt facility.The facility bears interest at prime plus 2% and is payable on demand.At December 31, 2006, $22 million was owing under this facility. 9 Asset retirement obligation The Company’s asset retirement obligation relates to closure obligations at its Castle Mountain property. The Company accounts for asset retirement obligations by recognizing a liability for obligations associated with the retirement of fixed assets when the liability is incurred. A liability is recognized initially at fair value if a reasonable estimate of the fair value can be made and the resulting amount would be capitalized as part of the asset. The liability is accreted over time through periodic charges to earnings. In subsequent periods, the Company adjusts the carrying amounts of the liability for changes in estimates of the amount or timing of underlying future cash flows. Any adjustments are accounted for in earnings in the period in which the adjustment is made. A reconciliation of the provision for reclamation is as follows: 2006 2005 2004 Balance -Beginning of year $ 1,884 $ 5,366 $ 10,492 Liabilities settled during the year (935 ) (2,498 ) (4,747 ) Liabilities disposed of during the year - (2,078 ) - Accretion expense 75 155 431 Revisions in estimated cash flows - 943 (644 ) Currency translation adjustment (13 ) (4 ) (166 ) Balance -End of year $ 1,011 $ 1,884 $ 5,366 The provision for reclamation is based on the following key assumptions: · total undiscounted cash flows of $1,363,000 · the expected timing of payment of the cash flows ranging in the years 2007 to 2016 · a credit adjusted risk free rate at which the estimated cash flows have been discounted by 6.5%. 10 Share capital a) Authorized Unlimited First and Second Preferred Shares Unlimited common shares without par value Previously the Company had Class A Voting Shares and Class B Voting Shares. Effective April 19, 2005, the Class B Shares were cancelled and the designation of the Class A Shares was changed to common shares. In June 2004, the shareholders approved the amendments to the Company’s Class A subordinate voting shares and Class B multiple voting shares (the Class A and Class B amendments). The general effect of the Class A and Class B amendments was, among other things, to amend the voting rights of the Class B Shares to one vote per share and allow the Class B shareholders to convert each Class B Share into 1.25Class A share. The Class A and Class B Share amendments also provided the Company with the right to give notice of conversion of each Class B Share into 1.25 Class A Share. In October 2004, the Company gave notice of conversion of each Class B Share into 1.25 Class A Share and all remaining Class B Shares at that time were converted to Class A Shares. b) Shares issued and outstanding 2006 2005 2004 Number of shares Amount Number of shares Amount Number of shares Amount Common shares Opening balance 119,265,568 $ 138,891 - $ - - $ - Issued for cash 15,625,000 50,000 24,300,000 51,890 - - Share issue costs (2,684 ) - (3,587 ) - - Issued on exercise of stock options 1,094,500 2,950 - Issued on exercise of warrants 8,833,335 13,300 4,500,000 7,200 - - Issued on exercise of compensation options 24,225 56 - Exchanged for Class A Shares 90,465,568 83,388 - - Closing balance 144,842,628 $ 202,513 119,265,568 $ 138,891 - $ - Class A Shares Opening balance - $ - 90,465,568 $ 83,388 83,194,934 $ 76,330 Issued on exercise of warrants - 1,924,583 2,330 Fair value of warrants on exercise - 350 Exchanged for Class B Shares - 5,346,051 4,378 Exchanged for common shares - - (90,465,568 ) (83,388 ) - - Closing balance - $ - - $ - 90,465,568 $ 83,388 Class B Shares Opening balance - $ - - $ - 4,276,851 $ 4,378 Exchanged for Class A Shares - - - (4,276,851 ) (4,378 ) Closing balance - $ - - $ - - $ - Total share capital $ 202,513 $ 138,891 $ 83,388 In April2006, the Company completed an offering of 15,625,000 shares of the Company at a price of $3.20 per share for aggregate proceeds of $50,000,000.The Company also granted the underwriters an over allotment option exercisable to May 26, 2006 to purchase up to 2,343,750 shares at a price of $3.20 per share, of which the underwriters exercised no shares.Net proceeds from the equity offering after expenses were $47,316,000. In August 2005, the Company completed an offering of 18,500,000 shares of the Company at a price of $2.30 per share for aggregate proceeds of $42,550,000. The Company also granted the underwriters an over-allotment option exercisable to October 23, 2005 to purchase up to an additional 2,775,000 shares at a price of $2.30 per share, of which the underwriters exercised 800,000 shares. In addition, the underwriters were granted 1,158,000 compensation options expiring August 23, 2007 and October 26, 2007. Each compensation option is exercisable at $2.30 per common share. Net proceeds from the equity offering and over allotment after expenses were $40,803,000. In May 2005, the Company completed a private placement of 5,000,000 shares at a price of $1.50 per share for aggregate proceeds of $7,500,000. c) Warrants issued and outstanding Number of warrants Exercise price per share Expiry date Class A Shares Opening balance - January 1, 2004 15,257,918 $ - Exercised (88,333 ) 0.60 June 13, 2004 Exercised (1,836,250 ) 1.24 December 23, 2004 Closing balance - December 31, 2004 13,333,335 Exercised (4,500,000 ) 1.60 October 20, 2008 Closing balance - December 31, 2005 8,833,335 Exercised (8,333,335 ) 1.50 June 30, 2008 Exercised (500,000 ) 1.60 October 20, 2008 Closing balance -December 31, 2006 - d) Compensation options issued and outstanding Number of warrants Exercise price per share Expiry date Common shares Opening balance - January 1, 2004 and 2005 - - Issued pursuant to a private placement 1,110,000 $ 2.30 August 23, 2007 Issued pursuant to a private placement 48,000 2.30 October 26, 2007 Closing balance – December 31, 2005 1,158,000 Exercised (24,225 ) 2.30 August 23, 2007 Closing balance - December 31, 2006 1,133,775 e) Stock options outstanding The Company has a stock option plan under which the Company may grant options to its directors, employees and consultants for up to 10% of the issued and outstanding common shares. The exercise price of each option is required to be equal to or higher than the market price of the Company’s common shares on the day of grant. Vesting and terms of the option agreement are at the discretion of the Board of Directors. During the years ended December 31, 2006, 2005 and 2004, the change in stock options outstanding was as follows: 2006 2005 2004 Number of shares Weighted average share price Number of shares Weighted average share price Number of shares Weighted average share price Common shares Opening balance 9,563,333 $ 1.97 - $ - - $ - Granted 550,000 2.79 2,350,000 2.14 - - Exercised (1,094,500 ) 1.95 - Expired - - (160,415 ) 1.89 - - Cancelled (37,500 ) 2.30 - Exchanged for Class A share options - - 7,373,748 1.91 - - Closing balance 8,981,333 $ 2.02 9,563,333 $ 1.97 - $ - Options exercisable at year-end 8,151,630 $ 1.98 8,096,146 $ 1.93 - $ - Class A Shares - - Opening balance - $ - 7,373,748 $ 1.91 7,725,828 $ 1.97 Exchanged for common share options - - (7,373,748 ) 1.91 - - Granted - 300,000 1.95 Expired - (652,080 ) 2.42 Closing balance - $ - - $ - 7,373,748 $ 1.91 Options exercisable at year-end - $ - - $ - 5,236,748 $ 1.90 The following table summarizes information about stock options outstanding and exercisable at December31, 2006: Options outstanding Options exercisable Range of exercise prices Options outstanding Weighted average remaining contracted life (years) Weighted average exercise price Options exercisable Weighted average exercise price $ 0.81 113,333 0.80 $ 0.81 113,333 $ 0.81 $ 1.51 273,000 2.64 1.51 273,000 1.51 $ 1.80 to 1.95 6,870,000 2.11 1.95 6,766,875 1.95 $ 2.30 1,175,000 3.95 2.30 734,362 2.30 $ 2.64 to 3.08 550,000 4.24 2.79 264,060 2.76 8,981,333 2.48 $ 2.02 8,151,630 $ 1.98 f) Contributed capital 2006 2005 2004 Opening balance $ 6,772 $ 4,198 $ 2,779 Fair value of warrants (exercised) - - (350 ) Fair value of options (exercised) (814 ) - - Stock-based compensation 521 2,142 1,769 Other - (90 ) - Compensation options - 522 - Ending balance $ 6,479 $ 6,772 $ 4,198 The fair values of options for 2006, 2005 and 2004 have been estimated using an option pricing model. Assumptions used in the pricing model are as follows: 2006 2005 2004 Risk-free interest rate 3.73 % 3.18 % 2.90 % Expected life of options 2.5 years 2.3 years 3 years Expected stock price volatility 33 % 33 % 48 % Expected dividend yield 2.81 % 0 % 0 % Weighted average fair value of options $ 0.62 $ 0.42 $ 0.54 11 Currency translation adjustment (restated note 18) This adjustment represents the net foreign currency translation adjustment on the Company’s net investment in self-sustaining foreign operations. Restated (note 18) Restated (note 18) 2006 2005 Opening balance $ 2,124 $ 2,050 Unrealized loss from change in exchange rates 14 74 Closing balance $ 2,138 $ 2,124 12 Income taxes a) The provisions for (recovery of ) income taxes consists of the following: 2006 2005 2004 Current Canada $ 1,184 $ 488 $ (88 ) United States 111 (315 ) 408 Total current expenses 1,295 173 320 Future Canada (8,012 ) (6,488 ) - Total future recovery (8,012 ) (6,488 ) - Total (recovery of) provision for income taxes $ (6,717 ) $ (6,315 ) $ 320 b) The reconciliation of the statutory income tax rates to the effective tax rates on the earnings (loss) before income taxes is as follows: 2006 2005 2004 Income taxes at statutory rates $ 14,925 $ 5,985 $ 4,541 Increase (decrease) in taxes from: Non-deductible differences (193 ) 938 923 Difference in foreign tax rates (173 ) (92 ) 142 Benefits of timing differences not previously recognized (2,162 ) (426 ) (174 ) Recognition of prior year tax losses (19,114 ) (12,720 ) (4,953 ) Large corporations tax - - (159 ) $ (6,717 ) $ (6,315 ) $ 320 c) The Company has losses in various jurisdictions as set out below. The Company has non-capital losses to reduce future taxable income in Canada of approximately $24,982,000.These losses expire between 2007 and 2015. d) The significant components of the future income tax assets and liabilities are as at December 31, 2006 are as follows: 2006 2005 Loss carryforwards $ 8,524 $ 19,487 Capital losses 16,669 10,127 Resource and fixed assets 7,071 10,117 Investment in subsidiaries - 6,208 Investments and marketable securities 1,071 2,489 Other 3,029 2,546 36,364 50,974 Valuation allowance (21,864 ) (44,486 ) Future tax asset $ 14,500 $ 6,488 Deferred gain and other $ 1,326 $ 1,327 Future tax liability $ 1,326 $ 1,327 13 Related party transactions a) For the year ended December 31, 2006, the Company received $1,507,000 (2005 - $1,614,000, 2004 - $1,534,000) in advisory, management and finder’s fees from parties related by virtue of having certain directors and officers in common. Other assets includes $245,000 (2005-$479,000) of non-transferable securities held in either private or publicly traded companies related by virtue of having certain directors and officers in common.For the year ended December 31, 2006, the Company recorded a write-down of other assets of $74,000 (2005 $nil, 2004 $nil) in parties related by virtue of having certain directors in common. b) Loans and convertible debentures include $nil (2005 - $5,740,000) in amounts due from parties related by virtue of having certain directors and officers in common.During the year ended December 31, 2006, the Company received $607,000 (2005 - $2,111,000, 2004 - $1,094,000) in interest and fees from related parties by virtue of having certain directors and officers in common. During the year ended December 31, 2006, the Company has made $386,000 in additional provision for losses on loans and convertible debentures (2005- $nil, 2004 - $200,000) from a party related by virtue of having a director in common. c) For the year ended December 31, 2006, the Company received $24,000 (2005-$128,000, 2004 -$15,000) in syndication loan administration fees from parties related by virtue of having certain directors and officers in common. d) Marketable securities and investments include $9,143,000 (2005 - $14,032,000) of shares held in publicly traded companies related by virtue of having certain directors and officers in common. For the year ended December 31, 2005, the Company recorded a gain on disposal of securities of $10,627,000 (2005 - $3,854,000, 2004 - $317,000) from parties related by virtue of having certain directors and officers in common.For the year ended December 31, 2006, the Company recorded a write-down of investments of $1,207,000 (2005 $nil, 2004 $nil) in parties related by virtue of having certain directors in common. e) For the year ended December 31, 2006, the Company borrowed and repaid $20,000,000 (2005 - $nil) from parties related by virtue of having certain directors in common.Interest paid on these borrowings totalled $110,000, with identical terms to the Company’s debt facility described in note 8. f) Included in accounts payable is $3,170,000 (2005 - $2,017,000) due to employees and officers for bonuses payable. 14 Contingencies and commitments a) Surety bond guarantees totalling US$2,405,000 have been provided by Castle Mountain Joint Venture for compliance with reclamation and other environmental agreements. b) On March22, 2002, Quest Investment Corporation and other parties were named as defendants in a lawsuit filed in the Supreme Court of British Columbia. The plaintiff has claimed approximately $410,000 plus interest due for consulting services. Management intends to fully defend this claim. Accordingly, no provision has been made for this claim in the consolidated financial statements. The ultimate outcome of this claim is not determinable at the time of issue of these consolidated financial statements and the costs, if any, will be charged to income in the period(s) in which they are finally determined. c) The Company has entered into operating leases for office premises. Minimum annual lease payments required are approximately as follows: 2007 $ 434,000 2008 $ 358,000 2009 $ 358,000 2010 $ 281,000 2011 $ 43,000 d) Other commitments and contingencies are disclosed elsewhere in these consolidated financial statements and notes. 15 Segmented information The Company has primarily one operating segment, which is financial services.The Company’s geographic location is Canada. 16 Supplemental cash flow information a) Cash (paid) for 2006 2005 2004 Interest $ 35,444 $ 19,585 $ 12,405 Income taxes (583 ) (387 ) (334 ) b) Non-cash financing and investing activities 2006 2005 2004 Marketable securities and investments received as loan fees $ 2,157 $ 2,005 $ 3,006 Investment purchases funded by brokerage margin account (30,899 ) - - Investment proceeds funded by brokerage margin account 30,899 - - Property and other assets received as loan fees - 121 35 Loans and debentures settled with shares - 4,516 145 Shares received as consideration for sale of resource property - 1,800 - 17 United States generally accepted accounting principles The consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) in Canada which differ, in certain respects, from GAAP in the United States of America. Material measurement differences to these consolidated financial statements are as follows: a) Reduction of stated capital At the Company’s Annual General Meeting in June 2003, shareholders approved a reduction of stated capital. This practice is allowed under Canadian GAAP. Under United States GAAP, companies are not allowed to record a reduction of stated capital in these circumstances.This GAAP difference has no net impact on total shareholders’ equity reported. b) Unrealized holding gains (losses) Under U.S. GAAP, securities are classified as trading marketable securities or available-for-sale securities depending upon the Company’s intentions. Unrealized holding gains and losses for trading securities are included in earnings. Unrealized holding gains and losses for long-term available-for-sale securities are excluded from earnings and reported as a net amount in a separate component of shareholders’ equity until realized. c) Fair value of conversion option For U.S. GAAP purposes, the conversion option of a debenture into shares is considered an embedded derivative to the holder of the debenture and changes in the fair value of such derivative is reported in the statements of earnings. Prior to 2003, the change in fair value was not considered material and the cumulative adjustment has been recorded in 2004. d) Dilution gains Under Canadian GAAP, the Company recognizes a gain or loss on the dilution of its interests in subsidiaries upon the issue of new shares by the subsidiary to third parties. Under U.S. GAAP, such gains related to development stage subsidiaries are accounted for as an equity transaction. e) Revenue recognition Effective January 1, 2004, for Canadian GAAP purposes, the Company has prospectively adopted recognizing revenues from precious metals when title has passed. Previously, the Company recognized revenues from precious metals when the metals were available for delivery and revenue amounts recognized but not settled were classified as accounts receivable. Under U.S. GAAP, revenue is not recorded before title has passed. f) Asset retirement obligations Effective January 1, 2003, the Company has adopted Statement of Financial Standards (SFAS) No. 143, “Accounting for Asset Retirement Obligations.”This statement addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. It requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. For Canadian GAAP purposes this change in accounting policy was applied retroactively and accordingly, the financial statements of prior periods were restated. For U.S. GAAP purposes the Company would record a cumulative effect adjustment in the statements of earnings for the difference between the amounts recognized prior to the adoption of SFAS No. 143 and the net amount recognized according to SFASNo.143. g) Currency translation adjustment The Company has a self-sustaining foreign operation and as such accounts for movements in exchange rates within this account.Under U.S. GAAP, exchange gains or losses arising from translation of self sustaining operations are included in other comprehensive earnings. h) Reconciliation to U.S. GAAP The application of the above described U.S. GAAP differences would have the following effect on earnings, earnings per share, marketable securities and total shareholders’ equity for U.S. GAAP purposes: Restated (note 18) Restated (note 18) Restated (note 18) 2006 2005 2004 Earnings As reported in accordance with Canadian GAAP $ 43,701 $ 23,551 $ 12,747 Adjustment for unrealized (loss)gain on trading securities 213 (38 ) (78 ) Revenue recognition - - 820 Gain on dilution of shares - (252 ) - Fair value adjustment for derivatives - (250 ) 250 Net earnings under U.S. GAAP 43,914 23,011 13,739 Other comprehensive income Adjustment for unrealized holding gains (losses) (3,925 ) 1,808 (3,472 ) Currency translation adjustment 12 (36 ) (426 ) Comprehensive earnings $ 40,001 $ 24,783 $ 9,841 Earnings per share under U.S. GAAP Basic $ 0.32 $ 0.23 $ 0.15 Dilutive $ 0.31 $ 0.23 $ 0.15 Marketable securities Under Canadian GAAP $ 1,865 $ 945 $ 786 Adjusted for fair market value (note17(b)) 436 223 261 Under U.S. GAAP $ 2,301 $ 1,168 $ 1,047 Investments Under Canadian GAAP $ 9,980 $ 17,117 $ 15,032 Adjusted for fair value 3,388 7,313 5,505 Under U.S. GAAP $ 13,368 $ 24,430 $ 20,537 Loans and convertible debentures Under Canadian GAAP $ 269,522 $ 124,551 $ 76,215 Adjusted for fair value - - 250 Under U.S. GAAP $ 269,522 $ 124,551 $ 76,465 Asset retirement obligations Under Canadian and U.S. GAAP $ 1,011 $ 1,884 $ 5,366 Total shareholders’ equity Share capital Under Canadian GAAP $ 202,513 $ 138,891 $ 83,388 Adjusted for reduction of stated capital (note 17(a)) 185,584 185,584 185,584 Under U.S. GAAP $ 388,097 $ 324,475 $ 268,972 Warrants and options Under Canadian and U.S. GAAP $ 6,479 $ 6,772 $ 4,198 Retained earnings (deficit) Under Canadian GAAP $ 62,999 $ 26,507 $ 6,474 Adjustments to deficit (185,148 ) (185,361 ) (185,073 ) Under U.S. GAAP $ (122,149 ) $ (158,854 ) $ (178,599 ) Cumulative other comprehensive income Under Canadian GAAP $ - $ - $ - Adjusted for fair value of investments 3,388 7,313 5,505 Currency translation adjustment 2,138 2,124 2,050 Under U.S. GAAP $ 5,526 $ 9,437 $ 7,555 Total shareholders’ equity under U.S. GAAP $ 277,953 $ 181,830 $ 102,126 Statement of Cash Flows From Operating activities under Canadian and U.S. GAAP $ 30,309 $ 10,310 $ 12,074 Financing activities under Canadian and U.S. GAAP $ 74,080 $ 56,025 $ 2,329 Investing activities under Canadian and U.S. GAAP $ (128,650 ) $ (39,138 ) $ (39,266 ) i) Impact of recently issued accounting standards (i) Effective January 1, 2007, the CICA issued three new standards: “Financial Instruments - Recognition and Measurement.” “Hedges” and “Comprehensive Income.”The implementation of these standards will require the Company to present a separate statement of comprehensive income.Investments and marketable securities will be recorded in the consolidated balance sheet at fair value.Changes in fair value of marketable securities will be recorded in income and changes in the fair value of investments will be reported in comprehensive income.The impact of these standards on the Company, result in no Canadian-U.S.GAAP differences. (ii) In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes”.FIN 48 was issued to address financial statement recognition and measurement by an enterprise of a tax position taken or expected to be taken in a tax return.The new standard will require several new disclosures in annual financial statements, including: (a) the income statement classification of income tax related interest and penalties and (b) a reconciliation of the total amount of unrecognized tax benefits.The effective date of this standard is fiscal years beginning after December 15, 2006.Based on the Company’s assessment this standard results in no Canadian – U.S. GAAP difference. (iii) In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatement should be considered in quantifying a current year misstatement.The guidance is applicable for fiscal years ending after November 15, 2006.The Company does not believe SAB 108 will have a material impact on its consolidated financial statements. 18 Restatement of Financial Statements During 2007, the Company undertook a review of business alternatives for its wholly owned U.S. subsidiary, Viceroy Gold Corporation (“Viceroy Gold”), and management identified a historical accounting error related to the failure to recognize future income taxes, relating to the differences in the accounting and tax values of certain assets and liabilities held by Viceroy Gold.Management thereafter determined that amendments should be reflected in these restated consolidated financial statements. As a result the Company has recorded an adjustment to opening retained earnings at December 31, 2004 totaling $4.2 million to recognize current and future taxes for the period from 2000 to 2003.As this liability is denominated in U.S. dollars, subsequent change in the foreign exchange rates are reflected in the currency translation adjustment account. The effect of the restatement on the restated consolidated financial statements is summarized below. Balance Sheet 2006 As previously reported Adjustment As restated Income taxes payable $ 1,009 $ 1,972 $ 2,981 Future income taxes - 1,326 1,326 Retained earnings 67,231 (4,232 ) 62,999 Currency translation adjustment 1,204 934 2,138 Balance Sheet 2005 As previously reported Adjustment As restated Income taxes payable $ 458 $ 1,973 $ 2,431 Future income taxes - 1,327 1,327 Retained earnings 30,739 (4,232 ) 26,507 Currency translation adjustment 1,192 932 2,124 There are no changes to the Company’s consolidated statement of earnings for the years ended December 31, 2006, 2005 and 2004, as the error relates to tax provisions prior to fiscal year 2004.The U.S. GAAP reporting (note 17) has been amended to reflect these changes.
